Citation Nr: 0511119	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1943 to November 
1947 and July 1948 to January 1951.  This matter comes before 
the Board of Veterans' Appeals (Board) from a January 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
service connection for kidney disability.

Statements by the veteran could be construed as a claim of 
service connection for prostate disability; that matter has 
not been developed for appellate review and is referred to 
the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  There is no competent evidence of kidney disability in 
service or presently.  


CONCLUSION OF LAW

A kidney disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002), 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By letters dated in May 2001 and November 2002, the RO 
advised the veteran of the essential elements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection for kidney disability, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was also advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The January 2003 rating decision, December 2003 statement of 
the case (SOC) and July 2004 supplemental statement of the 
case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The December 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records, medical records from the San 
Francisco VA Medical Center (VAMC) and the Jackson VAMC have 
been obtained.  The Board acknowledges the veteran's 
assertions in his June 2001 statement in support of claim 
that a Dr. Chess treated him for his genitourinary problems 
post service.  The veteran further stated that Dr. Chess was 
now deceased and he had no way of obtaining his treatment 
records.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The Jackson VAMC examined the veteran's 
claims file and service medical records in February 2004 for 
the purpose of determining the nature and etiology of his 
kidney disability.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran contends that he was diagnosed with gonorrhea 
while in service.  However, he asserts that the diagnosis was 
incorrect and the examiners made the diagnosis because they 
did not know what he had.  Furthermore, the veteran contends 
that his current disability is the same one he had in 
service, which the doctors incorrectly diagnosed as 
gonorrhea. 

Service medical records are absent any findings or complaints 
of a kidney disorder.  Throughout his time in service, the 
veteran was seen multiple times for urethral discharge and 
treated for gonococcus infection, urethra.  The service 
discharge examination was negative for any kidney disability.  

Additionally, the Board has reviewed all the medical evidence 
in the veteran's claims folder, but there is no finding of 
kidney disability in service or following service.  A VAMC 
Jackson review of the veteran's file in February 2004 
indicated no association with the veteran's in service 
recurrence of gonorrhea urethreities and his current benign 
prostatic hypertrophy (the only noted genitourinary 
disability).  Additionally, in responding to the veteran's 
contention that he never had gonorrhea in service but the 
service medical examiners were not able to diagnose him 
properly, the VAMC examiner found objective evidence of 
laboratory reports identifying intracellular diplococci 
diagnostic of gonorrhea. 

The service medical records fail to establish that a kidney 
disability was present during the veteran's active service 
and none has been identified following service by competent 
evidence.  Absent a finding of current kidney disability, 
there is no basis to grant service connection.  See Boyer 210 
F.3d at 1353.  


ORDER

Service connection for kidney disability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


